03/31/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0515


                                      DA 20-0515
                                   _________________

ESTATE OF DARLINE A. BRAGER, through
DOUGLAS BRAGER, Personal Representative
for the Estate of Darline A. Brager,

             Plaintiff and Appellant,
                                                                   ORDER
      v.

ANNE M. WEINBERGER, A.P.R.N., an
individual,

             Defendant and Appellee.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Howard F. Recht, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                  March 31 2021